ORDER
The Court on its own motion issued a writ of certiorari on September 11, 2000 to review the decision of the Circuit Court for Baltimore City.
With the case still pending a petition for bankruptcy, which operates as a stay of the commencement or continuation of a judicial proceeding against a party under 11 U.S.C. Sec. 362(a), was filed with respect to one of the parties.
Now, THEREFORE, it is this 26th day of August, 2003
*540ORDERED, by the Court of Appeals of Maryland, that the Clerk of the Court shall transfer the case from the regular docket to the inactive status docket under case No. 1 on the inactive status docket, and it is further
ORDERED that, once the reason for suspending proceedings ceases to exist, the parties shall promptly request in writing that the case be reinstated on the regular docket for the purpose of resuming the appellate process or of permitting other action called for by the circumstances.